       Case 4:17-cv-00029-BMM Document 224 Filed 11/20/18 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


INDIGENOUS ENVIRONMENTAL                          CV-17-29-GF-BMM
NETWORK and NORTH COAST
                                                  CV-17-31-GF-BMM
RIVER ALLIANCE,
      and
NORTHERN PLAINS RESOURCE
COUNCIL, et al.,
                 Plaintiffs,                             ORDER

       vs.
UNITED STATES DEPARTMENT
OF STATE, et al.,
                  Defendants
     and
TRANSCANADA KEYSTONE
PIPELINE and TRANSCANADA
CORPORATION,
                Defendant-Intervenors.


      Upon Defendant-Intervenors’ Request for Telephonic Status Conference,

Doc. 223, and with good cause shown, IT IS HEREBY ORDERED that the

undersigned will conduct a telephonic status conference on Wednesday,

November 28, 2018 at 1:30 p.m. The Court will contact the parties with the call-

in number.


                                         1
Case 4:17-cv-00029-BMM Document 224 Filed 11/20/18 Page 2 of 2




DATED this 20th day of November, 2018.




                              2
